DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 4/16/21 and 8/23/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10990526. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claim 1 of the instant application would be anticipated and/or rendered obvious by claim 1 of the US Patent, as all of the limitations of instant application’s claim would be taught by the US Patent’s claim.  The remaining claims 2-20 of the instant application would be rejected under a similar rationale as above in view of claims 2-20 of the US Patent.  Thus, the claims of the instant application are not patentably distinct from the US Patent for the reasons set forth above.  

   3.  ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if the double patenting rejection(s), set forth in this Office action, were overcome.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Kotte (US 20160342509 A1), which teaches a memory system having non-volatile memory and volatile memory, write data are stored in a write-coalescing buffer in the volatile memory until the write data is written to non-volatile memory. First and 
	Hinz (US 20100030999 A1), which teaches an embodiment of the invention relates to a mass storage device including a nonvolatile memory device with a plurality of memory management blocks and an address translation table formed with pointers to locations of the memory management blocks. A volatile memory device is included with an address index table formed with pointers to the pointers to the locations of the memory management blocks. The address index table is stored in the nonvolatile memory upon loss of bias voltage. Changes to the address translation table are accumulated in the volatile memory and written to the address translation table when at least a minimum quantity of the changes has been accumulated. The changes to the logical block address translation table accumulated in the volatile memory are written to a page in the address translation table after prior data in the page has been updated, written to another page, and then erased;
MOERTL (US 20200379915 A1), which teaches techniques for persisting a logical address-to-virtual address table in a solid state storage device are presented. An 
Zhou (US 20170344474 A1), which teaches a storage device metadata management method includes: a superblock is formed of at least one erase block; the superblock reserves a space for storing metadata related to the superblock; the metadata includes a serial number distributed to the superblock and address mapping information in the superblock; the address mapping information stores a mapping relationship of a physical block address to a logic block address; when data is written into the superblock, the address mapping information corresponding to the data is also written into the superblock; when a system is recovered, a page table of the storage system is recovered according to the address mapping information of the superblock; the page table marks a mapping relationship of a logic block address to a physical block address. The method can ensure a complete recovery of the page table during startup and a normal operation of the storage device when started. 


5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-20 would be allowable as noted above.
        a(2)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137